IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Alonzo Wallace,                                    :
                                Petitioner         :
                                                   :
                 v.                                :    No. 552 M.D. 2019
                                                   :    Submitted: February 21, 2020
Commonwealth of Pennsylvania,                      :
PA Department of Corrections,                      :
                       Respondent                  :


BEFORE:         HONORABLE MARY HANNAH LEAVITT, President Judge
                HONORABLE MICHAEL H. WOJCIK, Judge
                HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                                                FILED: May 12, 2020


                Before this Court in our original jurisdiction are the preliminary
objections of the Department of Corrections (DOC) to a petition for review in the
nature of mandamus (Petition) filed by inmate Alonzo Wallace (Wallace), pro se.
Wallace asks this Court to direct DOC to recalculate his prison sentence.1 For the
reasons below, we overrule DOC’s preliminary objections.




        1
         “Where a trial court's sentencing order is legal on its face . . . a prisoner may petition this
Court in our original jurisdiction seeking a writ of mandamus to compel [DOC] to properly
compute a prisoner's prison sentence.” Barndt v. Dep’t of Corr., 902 A.2d 589, 598 (Pa. Cmwlth.
2006); see also Doxsey v. Cmwlth., 674 A.2d 1173 (Pa. Cmwlth. 1996). This Court has held that
because a sentence imposed by a trial court involves no discretion on the part of the DOC,
mandamus may be used to compel the DOC to compute a prisoner’s sentence properly. Saunders
v. Dep’t of Corr., 749 A.2d 553 (Pa. Cmwlth. 2000). In the present case, Wallace did not attach a
copy of the sentencing order to his Petition, nor does he appear to challenge same.
             Wallace is an inmate who is currently incarcerated at the State
Correctional Institution at Mahanoy (SCI-Mahanoy). Wallace was convicted of
robbery and burglary in the Philadelphia County Court of Common Pleas at No. CP-
9668-2015 and sentenced to an aggregate term of five (5) to fifteen (15) years in
prison. Wallace’s minimum term expiration date was determined to be November
25, 2022, and his maximum term expiration date was determined to be November
25, 2032. Wallace was previously serving a sentence of three (3) to six (6) years by
the Philadelphia County Court of Common Pleas at No. CP-2376-2010, with a
maximum expiration date of February 23, 2016. However, he was released on
parole, arrested on the most recent criminal charges on or about July 18, 2015, and
returned to custody as a convicted parole violator on May 26, 2017.


             Wallace contends that DOC miscalculated his sentence, alleging that
the effective date of his current sentence should be February 23, 2016, the date his
previous sentence expired, rather than November 25, 2017, as calculated by DOC.
In support of his contention, Wallace provides the “Sentence Status Summary –
DC16E” from DOC in regard to both his recent and former convictions. See Pet. for
Review, Exhibits A & B (Exhibit A is form DC16E dated August 21, 2019; Exhibit
B is form DC16E dated July 31, 2017).


             DOC demurs to Wallace’s Petition based on its assertion that Wallace
has not pleaded facts showing he has a clear right to relief. Citing Finn v. Rendell,
990 A.2d 100 (Pa. Cmwlth. 2010), DOC states that “[Wallace] has asked this Court
to compel the [DOC] to recalculate the structure of his sentences. The Petition
therefore sounds in mandamus, as sovereign immunity bars all actions other than



                                         2
mandamus where a party seeks to compel Commonwealth agencies or employees to
act.” Resp’t’s Br. at 9. Quoting Saunders v. Department of Corrections, 749 A.2d
553, 556 (Pa. Cmwlth. 2000), DOC asserts mandamus only lies where “(1) the
petitioner has a clear legal right to enforce the performance of the act, (2) the
[respondent] has a corresponding duty to perform the act and (3) the petitioner has
no other adequate or appropriate remedy.” Resp’t’s Br. at 10. DOC maintains that
Wallace has failed to establish a clear legal right to the relief he seeks because the
records he attached to his Petition, i.e., Exhibits A and B, reflect that DOC accurately
calculated the effective date of his sentences, including his corresponding minimum
and maximum sentence expiration dates.


              DOC contends that, upon his return to custody, Wallace owed 795 days
of backtime, which resulted in a new maximum expiration date calculation of July
30, 2019. DOC asserts that the Sentence Status Summary, marked as Wallace’s
Exhibit A, indicates that (1) his current sentence of five (5) to fifteen (15) years was
effective on July 31, 2019, corresponding to the day after his prior sentence expired
on July 20, 2019,2 and (2) he was due 613 days of incarceration credit, from July 17,
2015 to March 20, 2017, resulting in a modified sentence effective date of November
25, 2017 for his five (5)- to fifteen (15)-year sentence at CP-9668-2015. DOC
further maintains that Wallace’s current sentence is correct because it corresponds
to the expiration date of his prior sentence at CP-2376-2010, on July 30, 2019, less
the 613 days of incarceration credit Wallace was due.




       2
         We note that Exhibit A does not provide any information relative to a date of July 20,
2019 or allow us to discern that Wallace’s “prior sentence expired on” said date.


                                              3
              In ruling on preliminary objections, we accept as true all well-pleaded
material allegations in the petition for review and any reasonable inferences that we
may draw from the averments. Meier v. Maleski, 648 A.2d 595 (Pa. Cmwlth. 1994).
However, the Court is not bound by legal conclusions, unwarranted inferences from
facts, argumentative allegations, or expressions of opinion encompassed in the
petition for review. Id. We may sustain preliminary objections only when the law
makes clear that the petitioner cannot succeed on his claim, and we must resolve any
doubt in favor of the petitioner. Id. When considering preliminary objections in the
nature of a demurrer, we may sustain a demurrer only when a petitioner has failed
to state a claim for which relief may be granted. Clark v. Beard, 918 A.2d 155 (Pa.
Cmwlth. 2007). Moreover, we have held that “a demurrer cannot aver the existence
of facts not apparent from the face of the challenged pleading.” Martin v. Dep’t of
Transp., 556 A.2d 969, 971 (Pa. Cmwlth. 1989).


              Exhibits A and B are replete with various dates that DOC relied upon,
or arrived at, in its calculation of Wallace’s sentence, but it is not clear from the scant
documentary evidence made available to us that DOC properly computed Wallace’s
sentence. At no point does DOC provide the requisite context for this Court to
discern whether these dates are correct, how they were derived, or how they were to
be applied in the instant sentence calculation. Critical in the analysis is knowing the
date upon which Wallace was released on parole prior to his July 2015 arrest and
whether the 795 days of backtime was properly determined.                  Although we
acknowledge Wallace, himself, does not provide us with the date of his release on
parole, or raise the issue of the accuracy of the 795 days, DOC leaves us with no
more than its position that Wallace is wrong and that it is correct. And, in the context



                                            4
of ruling on preliminary objections, we are not at liberty to speculate. Thus, at this
stage in the proceedings, we conclude DOC has not demonstrated that Wallace
cannot succeed on his claim. Accordingly, Wallace is permitted, pursuant to Doxsey
v. Cmwlth., 674 A.2d 1173 (Pa. Cmwlth. 1996), to seek mandamus to compel DOC
to correctly calculate his sentence or to sufficiently demonstrate that it did so. While
we make no determination as to the merits of Wallace’s petition, at this point, we
overrule DOC’s preliminary objections.




                                               ______________________________
                                               J. ANDREW CROMPTON, Judge




                                           5
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Alonzo Wallace,                             :
                             Petitioner     :
                                            :
               v.                           :   No. 552 M.D. 2019
                                            :
Commonwealth of Pennsylvania,               :
PA Department of Corrections,               :
                       Respondent           :


                                          ORDER

             AND NOW, this 12th day of May 2020, the preliminary objections
filed by the Department of Corrections (DOC) are overruled. The DOC is directed
to file an answer to the petition for review in the nature of mandamus within 30 days
of the date of this Order.



                                                ______________________________
                                                J. ANDREW CROMPTON, Judge